DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 18 are objected to because of the following informalities: 
In claim 7, the word “the” should be inserted before the word “set” in line 1. 
In claim 18, the phrase “a slice having a thickness” is disjointed from the rest of the claim and introduces confusion as to what is required by the limitation. Examiner suggests amending the claim to recite “wherein each of the slices have a thickness,” or to simply remove the phrase “a slice having a thickness” (i.e., since it is implicit that slices necessarily have thicknesses). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is indefinite because there is insufficient antecedent basis for “the diagnostic image” at the end of the 6th paragraph. Examiner suggests referring to “the CT image” instead.

Allowable Subject Matter
Claims 1 - 19 are allowed.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Examiner notes that a telephone call was placed to one of applicant’s representatives in an attempt to obtain authorization for an examiner’s amendment, however, no specific representative has been identified as a point of contact, and no response has been received. 
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest the invention of the independent claims, in particular with respect to the limitations directed towards extracting a set of radiomic features from a peri-tumoral region and a tumoral region, and providing the set of radiomic features to a machine learning classifier trained to distinguish minimally invasive adenocarcinoma in situ (AIS) from invasive adenocarcinoma. Selected pertinent prior art is discussed below.
Madabhushi et al. (US 2017/0039737, hereinafter “Madabhushi ‘737”) disclose decision support for disease characterization and treatment response with disease and peri-disease radiomics. Madabhushi ‘737 teaches segmenting a perinodular (i.e., peri-tumoral) region associated with a lung nodule, extracting features of the perinodular region, and using the extracted features to classify the nodule ([0021], [0042] - [0044]). However, although Madabhushi ‘737 performs an analysis of a perinodular  region, the analysis of Madabhushi ‘737 does not include evaluation of radiomic features from a tumoral region, as required by the instant independent claims. In addition, although ‘737 teaches a machine learning classifier trained to distinguish different nodule classifications, the classifications include carcinoma, adenocarcinoma, or granuloma ([0024], [0050]), rather than MIA, AIS, and invasive adenocarcinoma, as required by the instant independent claims. 
Madabhushi et al. (US 2016/0196648, hereinafter “Madabhushi ‘648”) disclose disease characterization from fused pathology and radiology data. Madabhushi ‘648 teach distinguishing invasive adenocarcinoma from AIS using textural features (abstract) that are provided to a machine trained classifier (([0016]). However, Madabhushi ‘648 does not extract a set of radiomic features from a peri-tumoral region, and the classifier of Madabhushi ‘648 is not trained to distinguish MIA from AIS and invasive adenocarcinoma.
Madabhushi et al. (US 2016/0155225, hereinafter “Madabhushi ‘225”) disclose textural analysis of lung nodules. Madabhushi ‘225 teach a machine trained classifier that uses texture features to classify a ground glass nodule as frank invasive adenocarcinoma or MIA ([0033]). However, Madabhushi ‘225 does not extract a set of radiomic features from a peri-tumoral region, and the classifier of Madabhushi ‘225 is not trained to distinguish AIS from MIA and invasive adenocarcinoma.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madabhushi et al. (US 2017/0039737), Madabhushi et al. (US 2016/0196648), and Madabhushi et al. (US 2016/0155225) are discussed above in the  statement of reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793